Opinion filed November 5, 2009 











 








 




Opinion filed November 5, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00199-CV
                                                    __________
 
                              IN THE INTEREST OF A.L.S., A CHILD
 

 
                                         On
Appeal from the 106th District Court
                                                          Gaines
County, Texas
                                              Trial
Court Cause No. 09-03-15793
 

 
                                             M
E M O R A N D U M   O P I N I O N
S.L.P.,
mother of A.L.S, has perfected an appeal from the trial court=s order affecting the 
parent-child relationship.  We dismiss the appeal.
S.L.P.
did not file an affidavit of inability to pay court costs at the time she filed
her notice of appeal.  Both the clerk of the trial court and the court reporter
have informed this court in writing that S.L.P. has failed to make arrangements
to pay for the appellate record.  On September 18, 2009, the clerk of this
court wrote the parties notifying them of the situation and providing S.L.P.
with an opportunity to cure this defect.  Tex.
R. App. P. 37.3.  There has been no response to the September 18 letter.
It
appears that the failure to file the appellate record is due to S.L.P.=s actions.  Therefore, the
appeal is dismissed for want of prosecution.  Rule 37.3(b).
 
November 5, 2009                                                                   PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.